Appeal from a judgment of the County Court of Sullivan County (Vogt, J.), rendered December 5, 1988, upon a verdict convicting defendant of the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree.
We initially find that since defendant’s statements to the undercover police officers during the drug transaction were spontaneous and not involuntary, County Court did not err in *881failing to conduct a Huntley hearing (see, People v McDuffie, 156 AD2d 992, 993), and the People were not even required to provide defendant with a notice of intention to offer such statements (see, People v Wells, 133 AD2d 385, 386, Iv denied 70 NY2d 939). With respect to defendant’s claim that the evidence adduced at the trial failed to prove his guilt beyond a reasonable doubt, mainly because the testimony was not believable, a review of the record reveals that any questions of credibility of the witnesses were properly resolved by the jury and, therefore, its findings will not be disturbed by this court (see, People v Hunt, 158 AD2d 543, 544). Finally, we find no abuse of discretion in County Court’s imposition of the concurrent prison sentences of 8Vá to 25 years (see, People v Gibbons, 156 AD2d 263, lv denied 75 NY2d 919; People v Ramos, 155 AD2d 252, 254, lv denied 75 NY2d 816).
Judgment affirmed. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Levine, JJ., concur.